                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Nelda Kellom, as personal representative
of the estate of Terrance Kellom, deceased,

       Plaintiff,

v.                                                    Case No. 17-11084

Mitchell Quinn,                                       Sean F. Cox
                                                      United States District Court Judge
      Defendant.
__________________________________/

                                     OPINION & ORDER
                                   ON MOTIONS IN LIMINE

       Terrance Kellom was shot and killed when a United States Marshal Detroit Fugitive

Apprehension Team was attempting to arrest him at a house in Detroit, Michigan on April 27,

2015. Thereafter, his Estate and his relatives filed this action, asserting multiple claims against

several Defendants. There is only one remaining claim in this action – the Estate’s excessive

force claim against Defendant Mitchell Quinn. That sole claim is scheduled to proceed to a jury

trial on October 15, 2019. The parties have filed multiple pretrial motions in limine.

       The adequacy of the state and federal criminal investigations that occurred after the

shooting is not at issue. Rather, as this Court reminded counsel at the August 19, 2019 hearing

on these motions, the excessive force claim that remains in this action is governed by Graham v.

Connor, 490 U.S. 386, 394-95 (1989). That is, the reasonableness of a particular use of force

must be judged from the perspective of a reasonable officer on the scene. Id. at 394-54. The

force used must be objectively reasonable in light of the particular facts and circumstances that

confronted the officers. Id. Important considerations include the severity of the crime, whether
the suspect poses an immediate danger to the officers or others, and whether the suspect is

actively resisting arrest or attempting to flee. Id.

        Accordingly, as explained below, the Court shall deny the Estate’s motions in limine that

ask the Court to preclude evidence of relevant facts and circumstances that confronted Agent

Quinn on the day of the shooting. The Court shall grant Quinn’s motion to preclude reference to

dismissed claims and counsel for the Estate may not present evidence, or make assertions,

regarding the adequacy of the criminal investigations. In addition, the Court shall grant Quinn’s

“Motion Regarding Previous Assertion Of Fifth Amendment Rights” and Plaintiffs’ Counsel is

precluded from arguing or implying at trial that Quinn should have been interviewed during the

criminal investigations. The Estate’s expert shall be precluded from offering any opinions as to

the adequacy of the criminal investigations. Quinn’s motion seeking a “ruling that law

enforcement reports and conclusions are not inadmissible hearsay” under Fed. R. Evid. 803 shall

be denied as to his challenged exhibits.

        This Opinion & Order also sets forth this Court’s rulings on the parties’ additional

motions in limine, that address a variety of other issues.

                                           BACKGROUND

        Terrance Kellom was shot and killed when a United States Marshal Detroit Fugitive

Apprehension Team was attempting to arrest him on an outstanding arrest warrant for armed

robbery. Thereafter, his Estate and his relatives filed this action, asserting multiple claims

against several Defendants. A number of claims were dismissed in connection with motions to

dismiss. Then, following the close of discovery, Defendants filed summary judgment motions as

to the remaining claims.


                                                   2
       In an Opinion and Order issued on May 21, 2019, this Court denied Quinn’s request for

summary judgment as to the Estate’s excessive force claim, asserted in Count I, as a Bivens

claim. As to that claim, this Court concluded that, construing the evidence in the light most

favorable to the Estate, there is a genuine issue of material fact as to whether Defendant Quinn

committed a constitutional violation by virtue of having used excessive force. That sole claim is

proceeding to a jury trial. As to all remaining claims, this Court granted summary judgment in

favor of Defendants.

       Those dismissed claims, asserted by the Estate and the Decedent’s relatives, included: 1)

excessive force claims against Eaton and Fitzgerald under Bivens and § 1983; 2) conspiracy

claims under § 1985 and Bivens; 3) a wrongful death claim under Michigan law; 4) a claim for

intentional infliction of emotional distress under Michigan law; 5) a Steagald claim, asserting

that the officers’ entry into the home was unlawful; and 6) a Monell municipal liability claim.

       The Estate’s excessive force claim against Defendant Quinn is set to proceed to a jury

trial on October 15, 2019. The parties have filed numerous motions in limine.

       In addition, on August 15, 2019, the parties filed trial briefs, which contain each party’s

theory of the case. (ECF Nos. 178 & 180). As the Court explained at the Joint Final Pretrial

Conference, this Court typically uses those case theories during the jury selection process, to give

potential jurors an overview of the case.

       Plaintiff’s trial brief contains the following as the Estate’s theory of its excessive force

claim in this case:




                                                  3
       Defendant and several other law enforcement [sic] entered [Terrance Kellom’s]1
       father’s home to arrest [him] on a warrant for a charge that [Terrance had] never
       been convicted of. There, Defendant approached [Terrance] with reckless
       disregard for his constitutional rights and his life. Defendant shot [Terrance] four
       times unjustly and without basis, killing him. Defendant’s shooting was excessive
       force as [Terrance] had no weapon or item that could be used as a weapon, was
       surrounded by armed law enforcement, and was in a house that was surrounded by
       armed law enforcement. Defendant and his fellow law enforcement [sic] quickly
       realized the shooting of Plaintiff was unjustifiable and so together falsely claimed
       that Plaintiff had a hammer and was coming at Defendant to strike him.

       A sham investigation into Plaintiff’s killing followed. Although three separate
       organizations claimed to have done investigations, they all relied on the work of
       one investigator and worked to cover up the truth. During the sham investigation,
       not a single question was posed to the law-enforcement witnesses, including
       Defendant, about the shooting despite the fact that all non-law enforcement
       witnesses consistently stated that Plaintiff did not have a hammer. The detective
       assigned as lead investigator had never led a homicide investigation before and
       although he actually recommended a warrant for the arrest of Defendant, the
       request was rejected and he never inquired why. There was no deadly weapon,
       the shooting was unjustified, excessive force, [sic] used in violation of Plaintiff’s
       constitutional rights.

(ECF No. 180 at 1-2) (emphasis added). Defendant Quinn’s Trial Brief contains the following as

his theory of the case:

                On April 27, 2015, members of the Detroit Fugitive Apprehension Team
       (“DFAT”) were searching for a fugitive named Terrance Kellom, who was a felon
       wanted on an arrest warrant for robbing a pizza deliveryman at gunpoint. That
       morning, the DFAT team learned that Terrance had visited his girlfriend the day
       before, had broken all of the windows on her car, and threatened to return to kill
       her and her mother. The DFAT team also learned that Terrance was likely staying
       at this father’s house at 9543 Evergreen Road in Detroit.
                After one DFAT member observed Terrance exit and then reenter the
       house on Evergreen Road, the DFAT team approached the house to arrest him.
       During a search of the house, officers found Terrance hiding in a second floor
       attic crawl space. Because Terrance refused to comply with officer commands,
       was shouting at the officers, and was ripping up ductwork with a hammer, the


       1
        The Estate’s Trial Brief erroneously uses “Plaintiff” rather than Terrance Kellom
throughout the Estate’s theory of the case. Because the only plaintiff in this case is the Estate, its
theory of the case should use “Decedent” or “Terrance Kellom” and not “Plaintiff.”

                                                  4
        officers requested back up as well as a taser and a shield. Defendant Mitchell
        Quinn entered the house in response to the request for backup, and then he walked
        toward a bedroom on the first floor. As he approached, Terrance dropped into the
        first floor bedroom through a whole in the attic floor, and then Terrance ran at
        Agent Quinn with the hammer raised above his head. Fearing for his safety and
        the safety of others, Agent Quinn fired his handgun in self-defense, hitting
        Terrance four times. Because his actions were objectively reasonable and justified
        by the circumstances, Agent Quinn did not violate any constitutional rights.

(ECF No. 178 at 1-2) (emphasis added).

                                            ANALYSIS

        The parties filed numerous motions in limine, that were fully briefed by the parties, and

were heard by the Court on August 19, 2019.

I.      The Estate’s Motions To Prohibit Certain Evidence Relating To The Decedent (ECF
        No. 135) And Motion To Prohibit Reference To The Name Of The Task Force (ECF
        No. 136)

        In the two motions filed as ECF Numbers 135 and 136, the Estate asks the Court to

preclude evidence of, or reference to, all of the following: 1) the Decedent’s arrest warrant for

armed robbery; 2) the Decedent being on probation for a weapons offense; 3) evidence regarding

the Decedent making threats and breaking car windows the day prior to the incident; 4) the

Decedent’s use of marijuana; 5) the Decedent’s alleged relationship with Chevon Jones; and 6)

the name of the task force that was involved in the incident at issue.

        As set forth below, no ruling is necessary at this time as to evidence of two issues (the

Decedent’s alleged marijuana use and relationship with Ms. Jones) and the motion is DENIED in

all other respects.

        A.      The Decedent’s Use Of Marijuana

        The Estate seeks to preclude evidence of the Decedent’s alleged use of recreational



                                                  5
marijuana. (See caption of motion and Pl.’s Br. at 7 & 10).

        In response to this issue, Quinn states that he does not oppose the request to preclude

evidence of the Decedent’s2 alleged use of marijuana at this time, but reserves the right to revisit

the issue depending upon how the proofs play out.

        As such, no ruling on this issue is necessary at this time.

        B.      The Decedent’s Alleged Romantic Relationship With Ms. Jones

        The Estate seeks to preclude Quinn from introducing any evidence or reference to the

Decedent’s alleged romantic relationship with Chevon Jones.

        In response to this request, Quinn states that it would be premature to make a ruling as to

this evidence. Quinn states that he currently does not intend on introducing evidence of the

Decedent’s relationship with Jones during trial but states that could change, based on how the

Estate proceeds at trial:

        At this time, Agent Quinn does not intend to introduce Terrance’s relationship
        with Cheffon Jones during his rebuttal case. However, that information could
        become relevant and admissible, for example, if Ms. Jones take the stand, because
        her relationship with Terrance is relevant to her credibility as a witness under Rule
        607. As another example, if plaintiff, or other witnesses called by plaintiff,
        manage to introduce improper character evidence of Terrance that he was a family
        man and loyal boyfriend, evidence of his relationship with Ms. Jones is relevant to
        rebut that notion.

(Def.’s Br. at 9).

        As such, a ruling on this issue is not necessary at this time.




        2
        Quinn notes that he contends that Kevin Kellom’s drug use on the day of the incident is
relevant and he does intend to introduce evidence regarding that. The Estate’s motion did not
challenge evidence relating to Kevin Kellom’s drug use.


                                                  6
       C.      The Decedent’s Arrest Warrant For Armed Robbery, His Being On
               Probation, His Alleged Threats/Breaking Of Windows, And The Name Of
               The Task Force Involved In This Case

       The Estate also asks the Court to preclude evidence of, or reference to, the following: 1)

the Decedent’s arrest warrant for armed robbery; 2) that the Decedent was on probation on the

date of the incident, for having carried a concealed weapon without a license; 3) testimony that

Janay Williams and/or her mother told task force members that the Decedent had threatened

them, and broken out car windows with a hammer, on the day before the incident; and 4) the

name of the task force at issue (the Detroit Fugitive Apprehension Team). The Estate asserts that

it brings this motion under Fed. R. Evid. 401, 402, 403, and 404(b), asserting this evidence is not

relevant, is unduly prejudicial, and would be improper character evidence.

       Quinn’s brief notes that it is undisputed that on the date of the shooting: 1) the DFAT

officers were looking for the Decedent because he was wanted on an arrest warrant for armed

robbery and for a weapons offense; 2) the Decedent’s girlfriend (Janay Williams) and her mother

(Adrienne Williams) told DFAT officers that the Decedent had threatened to kill Adrienne

because she would not let him stay at her house any longer, and that Janay informed them the

Decedent had used a hammer to smash the windows of her car on the day before the incident.

(See ECF Nos. 77 and 106 at ¶¶ 6-7 & 10).

       Quinn asserts that evidence as to those facts, and the other facts the Estate wishes to

exclude, is clearly relevant as to the totality of the circumstances that must be considered in

determining if Quinn acted reasonably or used excessive force. That is, they are key components

of the “totality of the circumstances” that the jury must consider in determining whether Quinn

used excessive force on the date of the incident. The Court agrees.


                                                  7
        Quinn is seeking to use this evidence for a proper purpose because it is relevant to the

determination of whether he used excessive force. See, e.g., Davis v. Nichols, 191 F.3d 451,

1999 WL 777548 (6th Cir. 1999). To defend against the Estate’s allegation of excessive force,

Quinn seeks to demonstrate that his conduct was objectively reasonable in light of the facts and

circumstances that confronted him. Id.

        The reasonableness of a particular use of force must be judged from the perspective of a

reasonable officer on the scene. Graham v. Connor, 490 U.S. 386, 394-95 (1989). The force

used must be objectively reasonable in light of the particular facts and circumstances that

confronted the officers. Id. Important considerations include the severity of the crime, whether

the suspect poses an immediate danger to the officers or others, and whether the suspect is

actively resisting arrest or attempting to flee. Id.

        That the DFAT officers were aware that the Decedent had an arrest warrant for armed

robbery and a weapons offense, and was on probation for a weapons offense, is clearly relevant

to the facts and circumstances confronted by those officers, as it goes to the severity of the crime

the Decedent was wanted for and whether he posed an immediate threat to the officers who were

attempting to arrest him. The same is true of evidence that the officers had been advised that the

Decedent had threatened to kill his girlfriend and her mother, and broken the windows out of her

car with a hammer, the day just prior to the incident.

        Quinn is not seeking to introduce evidence of the Decedent’s conduct prior to the

shooting as character evidence under Fed. R. Evid. 404. Rather, he is seeking to introduce this

evidence to demonstrate that his conduct was reasonable in light of the facts and circumstances

that confronted him on the day of the shooting. The evidence is admissible for this purpose.


                                                   8
Davis, supra, at *3.

       The Court rejects the Estate’s assertion that this evidence would be unfairly prejudicial

under Rule 403. A district court’s Rule 403 balancing is an evidentiary ruling that is reviewed

for abuse of discretion. United States v. Bonds, 12 F.3d 540, 547 (6th Cir. 1993). “Unfair

prejudice” does not mean the damage to a party’s case “that results from the legitimate probative

force of the evidence; rather it refers to evidence which tends to suggest decision on an improper

basis.” Id. Here, the evidence is clearly probative to the facts and circumstances with which

Quinn was faced with and would not suggest a decision on any improper basis.

       The Court shall also deny the Estate’s request to preclude all references to the name of the

task force that was involved in the incident.3 The nature of that task force’s work is also relevant

as to the reasonableness inquiry. Moreover, as a practical matter, it would be nearly impossible

for Quinn to provide a defense, and logically explain the sequence of events that occurred on the

date of the incident, if the Court were to grant this request.

       Accordingly, this motion is DENIED as to this evidence.

II.    The Estate’s Motion To Prohibit Defendant Quinn From Using Media Footage
       (ECF No. 137)

       In this motion, the Estate seeks to preclude Quinn from presenting or referencing news

media coverage of this case, pursuant to Fed. R. Evid. 401 and 403 as not relevant and unfairly

prejudicial. The Estate also seeks to preclude any statements made by reporters and media

personalities as inadmissible hearsay.

       In response, Quinn states that he “does not intend to present the commentary of news


       3
         The Court will, however, preclude Quinn’s counsel from referring to Terrance Kellom as
“a fugitive,” as he seeks to do in his theory of the case.

                                                   9
anchors and journalists, which seems to be the thrust of” this motion. But he does intend to use

various video clips as possible impeachment evidence, under Fed. R. Evid. 613(b), if any

witnesses testify inconsistently with a prior statement. Quinn notes that after the shooting,

several individuals listed on Plaintiff’s witness list made statements about the incident to the

media, Kevin Kellom in particular. Those video clips include videos of Kevin Kellom, wherein

he makes statements about what happened on the day of the shooting. Quinn correctly notes that

such evidence would not constitute hearsay if it is not being used for the truth of the matter

asserted, but rather, for impeachment purposes.

         To the extent that Plaintiff’s motion asserts that the video clips are inadmissible because

they would violate the confrontation clause of the Sixth Amendment, that argument is misplaced.

As concisely explained in Peretti, “[b]y its own unequivocal terms, the constitutional right of

confrontation applies only ‘[i]n criminal proceedings,’ U.S. Const. amend. VI (emphasis added).

It is, therefore, not applicable in the present administrative, ie., civil, context.” Peretti v.

National Transp. Bd. F.A.A., 1993 WL 261883 (10th Cir. 1993) (citations omitted); see also

United States v. Parcel of Real Prop. Known as 6109 Grubb Rd., 886 F.2d 618, 621 (3d Cir.

1989).

          The Court DENIES THIS MOTION WITHOUT PREJUDICE. If Quinn seeks to

introduce such videos as impeachment evidence at trial, Plaintiff may raise a particularized 403

objection that shall be considered by the Court.

III.     The Estate’s Motion To Preclude Evidence Of, Or Reference To, Teria Kellom’s
         Disability Or Social Security Income (ECF No. 138) And Nelda Kellom’s
         Bankruptcy (ECF No. 139)

         Teria Kellom is the adult sister of the Decedent and she was present inside the house on


                                                   10
the date of the shooting. The Estate’s motion states that Teria has a learning disability that

entitles to her Social Security Disability benefits. In its motion filed as ECF Number 138, the

Estate asks the Court to prohibit Defense Counsel and Defendants’ witnesses from referencing

Teria Kellom’s disability or disability income.

        In response, Quinn states that he does not oppose this motion at this time, but he reserves

the right to revisit the issue at trial if the Estate opens the door by trying to bolster Teria’s

intelligence, recall, or credibility as a witness. That is, Defendant Quinn does not plan to

reference Teria’s learning disability during trial but reserves the right to address the issue if the

Estate opens the door to that issue.

        As such, no ruling is necessary at this time as to this first motion.

        In its motion filed as ECF Number 139, the Estate asks the Court to prohibit Defense

Counsel and Defendants’ witnesses from referencing the bankruptcy of Nelda Kellom.

        In response, Quinn states that he does not oppose this motion at this time but reserves the

right to revisit this issue at trial, should the Estate open the door by discussing Nelda Kellom’s

motivations for filing this lawsuit or by discussing her finances. That is, Defendant Quinn does

not plan to reference Nelda Kellom’s bankruptcy during trial but reserves the right to address the

issue if the Estate opens the door to that issue.

        As such, no ruling on this second motion is necessary at this time.

II.     Defendant Quinn’s Motions Regarding Criminal Investigations Of Incident And
        Quinn’s Assertion Of Fifth Amendment Rights

        Two of Quinn’s motions in limine relate to the state and federal investigations, that

considered whether Quinn or others would face criminal charges related to the shooting, and



                                                    11
Quinn’s assertion of his Fifth Amendment rights during those investigations. In the first motion,

Quinn asks the Court to rule that investigative reports, that concluded Quinn acted in self

defense, are not hearsay under Fed. R. Evid. 803(8). In the second motion, Quinn asks the Court

to preclude the Estate’s counsel from arguing that those investigations were botched or

inadequate or reference that Quinn declined to be interviewed during them.

       A.      Motion Seeking Ruling That Law Enforcement Reports/Conclusions Are Not
               Inadmissible Hearsay Under Fed. R. Evid. 803(8) (ECF No. 132)

       In this motion, Defendant Quinn seeks a pretrial ruling that multiple law enforcement

reports and conclusions are not inadmissible hearsay under Fed. R. Evid. 803(8). The specific

exhibits that Quinn seeks this ruling as to are: Defendant’s exhibits 6 through 11, 15 through 18,

20, 21, 33, and 34-49.

       Notably, the Estate’s response states that “Plaintiff does not object to Defendant’s

introduction of their Exhibits DTX-6 through DTX-11” but objects to the remaining exhibits.

(ECF No. 152 at PageID.3603). Thus, the Court shall GRANT the motion as to Defendant’s

exhibits 6 through 11.

       The Court will therefore consider Defendant Quinn’s motion as to the remaining exhibits,

which include: 1) DTX-16, “DHS-OIG Report of Investigation,” a report that concludes that

Quinn “using appropriate deadly force” fired his weapon in an attempt to stop Kellom, who had a

“deadly weapon in his hands,” and notes that both state and federal prosecutors declined to

prosecute; 2) DTX-17, “DHS-OIG Summary of Search Warrant Activities,” that discusses an

investigator being able to verify facts set forth in witness statements; 3) DTX-18, Declination by

U.S. Attorney’s Office, a one-page document stating the U.S. Attorney reviewed the OIG’s report



                                                12
and findings of Wayne County Prosecutor and declines to prosecute Quinn; 4) DTX-21, a one-

page form denying issuance of a warrant against Quinn for the reason “officer’s use of force

justified – self-defense/defense of others”; and 5) DTX 33 and 34-49, the Wayne County

Prosecutor’s Press Release and Powerpoint presentation, and individual slides from same, a

lengthy document that concludes Quinn “acted in lawful self-defense.”

       Subsection (8) of Fed. R. Evid. 803 provides that “[t]he following are not excluded by the

rule against hearsay, regardless of whether the declarant is available as a witness:”

       (8) Public Records. A record or statement of a public office if:
              (A) it sets out:
                      (I) the offices’s activities;
                      (ii) a matter observed while under a legal duty to report, but not
                      including, in a criminal case, a matter observed by law-
                      enforcement personnel; or
                      (iii) in a civil case or against the government in a criminal case,
                      factual findings from a legally authorized investigation; and
              (B) the opponent does not show that the source of information or other
              circumstances indicate a lack of truthworthiness.

Fed. R. Evid. 803(8).

       Defendant Quinn’s motion states that “Federal Rule of Evidence 803(8) states that a

‘record or statement of a public office’ is not hearsay if it sets out ‘factual findings from a legally

authorized investigation” and “the opponent does not show that the source of information or

other circumstances indicate a lack of trustworthiness.” (Def.’s Br. at 3). Thus, Quinn is seeking

a ruling as to these challenged exhibits under Fed. R. Evid. 803(8)(A)(iii).

       The Estate opposes this motion, as to the exhibits referenced above, and asserts that the

investigative reports lack trustworthiness.

       Under Rule 803(8), “evaluative reports which contain inferences drawn from the



                                                  13
evidence as factual findings” may be admissible. In re Complaint of Paducah Towing Co., Inc.,

692 F.2d 412, 420 (6th Cir. 1982). Such reports will be inadmissible if “the sources of

information or other circumstances indicate a lack of trustworthiness.” Id.

       In the Sixth Circuit, to determine whether a report is trustworthy, courts consider: 1) the

timeliness of the investigation upon which the report is based; 2) the special skill or experience

of the investigators; 3) whether the agency held a hearing; and 4) possible motivational problems.

Alexander v. Caresource, 576 F.3d 551, 563 (6th Cir. 2009). “This list of factors is not

exclusive; any circumstance which may affect the trustworthiness of the underlying information,

and thus, the trustworthiness of the findings, must be considered when ruling upon the

admissibility of factual findings under this rule.” In re Complaint of Paducah Towing Co., Inc.,

692 F.2d at 420.

       “The trustworthiness of a factual finding is often a function of the trustworthiness of the

information upon which the finding is based.” Id. For example, “[s]everal courts have indicated

that factual findings, which are based on inadmissible hearsay, are not admissible under Rule

803(8)(C) because the underlying information is untrustworthy.” Id.

       Here, soon after the April 27, 2015 shooting, the Michigan State Police, the Detroit Police

Department, and the Office of Inspector General for the Department of Homeland Security

conducted a joint investigation. No hearings were held in connection with those investigations.

Nevertheless, those investigations resulted in several reports, overall conclusions, and

prosecutorial declinations by the Wayne County Prosecutor’s Office and the United States

Attorney’s Office.

       It is undisputed that those investigations were considering whether any of the DFAT


                                                 14
officers, including Defendant Quinn, had engaged in criminal conduct on the date of the incident.

As is his Fifth Amendment right to do so, Defendant Quinn declined to be interviewed during

those investigations. “In lieu of an interview,” Quinn provided a written statement to

investigators. (See ECF 134 at PageID.3426). Other DFAT officers that witnessed the shooting,

including Fitzgerald, did likewise. Thus, none of the officers who witnessed the shooting were

interviewed in connection with the investigations. Rather, they gave written statements prepared

by them and/or their counsel.

       As such, these investigative reports were not based on interviews with the officer

involved in the shooting or the other officers who witnessed the shooting. They were based on

witness statements that these officers, whose own conduct was being evaluated to determine if

criminal charges were warranted, drafted and provided to the investigators.

       Moreover, Fitzgerald’s investigation statement appears to have been in line with his

police report, that stated that the Decedent had a hammer in his raised hands and going to strike

Quinn. (See ECF No. 132-2 at PageID.3198) (“Fitzgerald’s statement indicated he was

positioned behind Quinn when Kellom moved toward Quinn with the claw hammer raised above

his head. Fitzgerald believed Kellom was going to use the hammer to strike him or Quinn, as

Fitzgerald drew his service firearm in defense.”). Fitzgerald’s deposition testimony in this

action, however, could be construed as contradicting the statements he made in his investigation

statement:

       Q.      Okay. Did there come a time where you seen Terrance Kellom?
       A.      Yes, there was.
       Q.      Okay. When was that, sir?
       A.      That was after first couple of shots. That’s when I saw him.
       ....


                                                15
Q.     So you, you hear a couple shots? I’m sorry, I’m not trying to put words in
       your mouth, but you heard a couple shots first and then you seen Terrance
       Kellom?
A.     Yes.
....
Q.     So when you first seen him where were you standing, Officer Fitzgerald?
A.     When I first saw – you got the, the diagram?
Q.     Yes, sir. And I’m going to show you the – it’s number six on the
       deposition of Ms. – Officer Eaton but we can use it as well here too.
A.     Where’s the front door. Oh, right here. I saw – I finally saw Terrance
       when he was on his knees almost in the front of the, the door, door frame
       here – witness indicating –
....
Q.     Okay. And when you first observed Terrance Kellom, was he still
       standing, was he on his knees; what, what did you observe?
A.     He was on his knees when I saw him.
Q.     Okay. And when he was on his knees, did you see him holding anything?
A.     No, I did not.
Q.     And did you see him fall forward?
A.     Yes.
Q.     To the ground?
A.     Yes, I did.
Q.     Okay. Now after you seen him fall forward to the ground did you see
       anything in his hands then?
A.     No, I didn’t.
Q.     Or anything near his hand?
A.     No.
Q.     So I want to take you to again your statement of Exhibit F-2. Did you ever
       see Terrance Kellom with a hammer in his hand?
A.     No.
Q.     Is there any reason why, sir, that you said in this statement when I – quote,
       when I turned around towards the hallway, I could see Terrance with
       hammer raised above his shoulder and I believed he was about to strike
       myself and TFO Quinn. Is there any reason why you made that statement,
       sir, on 4-29-2015?
A.     Yes, I do see it.
Q.     Okay. So which is it, sir, did he have a hammer or did he not have a
       hammer?
A.     Well, my statement said that he had a hammer, the one that wrote down or
       it was taken on the 29th.
Q.     But today as you sit here, you’re under oath, sir, do you remember him
       having a hammer?
A.     That was without, like I say, recollection of this, like I say, so . . .


                                        16
       Q.      So your testimony today, sir, again you’re under oath, Officer –
       A.      Correct.
       Q.      – Fitzgerald, do you remember Terrance Kellom having a hammer in his
               hand or not?
       A.      Well, like I say, I couldn’t recollect if he had a, a hammer in his hand.
       Q.      I want to take you to Exhibit 7 of the Eaton deposition. And this is the
               title, Darrell Fitzgerald and Trevor Eaton’s Responses to Plaintiff’s First
               Set of Interrogatories and Request for the Production of Documents. And
               in answer to question number 19 and 20, number 19 says, did you see the
               victim, Mr. Kellom, wielding a hammer at any time during the incident? It
               says that Defendant, Darrell Fitzgerald, did not personally observe
               plaintiff wielding a hammer from his vantage point, but was informed that
               it was the case following the incident.
                       So again this document, which was on January of 2018, about 10
               months ago, you said he didn’t have a – you didn’t see a hammer in his
               possession, in his hand – in , in holding a hammer; is that correct?
       A.      Correct.
       Q.      And you also – did you see the victim was found with a hammer
               immediately after he was shot? Your answer was, Darrell Fitzgerald did
               not personally observe plaintiff with a hammer from the vantage point, but
               was informed that was the case following the incident.
               Again so you did not see a hammer in his hand; is that correct, --
       A.      Correct.
       Q.      – agent? I mean officer, I’m sorry.
               Did you see Agent Quinn shoot – no. Did you see Agent Quinn’s – any of
               Agent Quinn’s shooting of Mr. Kellom?
       A.      No, I didn’t.
       Q.      Did you know whether there was any officers or agents around Mr. Kellom
               when the shooting took place?
       A.      Were there any other officers?
       Q.      Yes.
       A.      No.
       Q.      Do you know whether anyone was in the bathroom or on the stairs or
               anything of that nature?
       A.      That I don’t know.
       Q.      Did you see any hammer that evening at the house?
       A.      No.

(Fitzgerald Dep. at 23-28) (emphasis added).4



       4
        When examined by his own counsel, Defendant Fitzgerald testified that his memory of
the events was a little hazy and that he would not have put anything in his report if it was not true
or accurate. (Fitzgerald Dep. at 40-45).


                                                 17
       Accordingly, the Court finds that the Estate has met its burden of showing that, as to

these challenged investigative reports, the source of information or other circumstances indicate a

lack of trustworthiness. Thus, Quinn’s motion seeking a pretrial ruling that the above-noted

challenged reports are not inadmissible hearsay under Fed. R. Evid. 803(8) is DENIED.

       B.      Quinn’s Motion Regarding His Previous Assertion Of His Fifth Amendment
               Rights (ECF No. 134)

       It is undisputed that there were state and federal investigations as to the shooting that is

the subject matter of this civil action, to determine whether Quinn or others should be criminally

charged in connection with the shooting. During those criminal investigations, Defendant Quinn

exercised his Fifth Amendment rights and declined to be interviewed. Quinn, and the other

DFAT officers, however, were deposed in this civil action and did not decline to answer any

questions.

       In this motion, Defendant Quinn asks the Court to protect his previous assertion of Fifth

Amendment rights during the criminal investigations and preclude “plaintiff’s counsel from

arguing or implying at trial that Agent Quinn should have been interviewed, and that the

investigation was ‘botched and incompetent’ because he was not interviewed.” (Def.’s Br. at 1).

       Quinn’s motion does not cite any cases that directly address this issue – whether a person

who exercises his Fifth Amendment rights in connection with a criminal investigation can

preclude that from being presented to a jury in a subsequent civil case in which he does not

invoke his Fifth Amendment rights and submits to a full deposition and testifies at trial.

       The Estate’s brief does not direct the Court to any on-point authority either. Rather, it

directs the Court to cases stating that a negative inference can be drawn when a person declines

to testify in a civil case. But Quinn has not asserted his Fifth Amendment rights in this civil



                                                 18
case. He was deposed in this action and will testify at trial.

       While this Court has not found any cases that address this unique situation, it concludes

that the Estate should be precluded from referring to Quinn’s declining to be interviewed in the

criminal investigations.

       “A trial court must carefully balance the interests of the party claiming protection against

self-incrimination and the adversary’s entitlement to equitable treatment. Because the privilege is

constitutionally based, the detriment to the party asserting it should be no more than is necessary

to prevent unfair and unnecessary prejudice to the other side.” SEC v. Graystone Nash, Inc., 25

F3d 187, 192 (3d Cir. 1994).

       Here, it is undisputed that Quinn had a Constitutional right to decline to be interviewed

during the criminal investigations. The sole issue at trial in this case is whether Quinn used

excessive force when he shot Terrance Kellom. Whether Quinn exercised his Constitutional

right not to be interviewed in connection with the later criminal investigation of the shooting is of

marginal relevance at best. It would be fundamentally unfair to allow the Estate to reference, in

this civil action, Quinn’s having exercised that Constitutional right in the prior criminal

investigations. That is especially so given that Quinn has not claimed a privilege against self-

incrimination in this civil case. The Court GRANTS this motion and rules that the Estate’s

Counsel is precluded from arguing or implying at trial that Quinn should have been interviewed

during the criminal investigations, or that the investigations were “botched” or incompetent,

because he was not interviewed.

V.     Defendant Quinn’s Motion To Preclude Prior Alleged Wrongful Acts By Him (ECF
       No. 129)

       In this motion, Quinn seeks to preclude the Estate from admitting evidence regarding any



                                                 19
prior alleged wrongful acts by Quinn, under Fed. R. Evid. 401, 403, 404(b). His motion states

that “[s]even years prior to the incident, Agent Quinn was employed as a Detroit police officer.

During that period, he faced several unsubstantiated complaints relating to issuing traffic tickets,

making arrests, and other subjects unrelated to the incident at issue in the upcoming trial.

Plaintiff has focused on these past allegedly wrongful acts during discovery. Accordingly, Agent

Quinn respectfully requests that the Court exclude such evidence as irrelevant, unfairly

prejudicial, and as inadmissible character evidence.” (Def.’s Br. at 1).

        Quinn argues that such evidence should not be admitted under Rule 404(b): “Here, Rule

404 bars plaintiff from offering evidence of Agent Quinn’s allegedly wrongful past conduct.

This information has no bearing on the sole issue remaining for trial and could only be offered as

impermissible character evidence. Therefore, the Court should exclude this evidence under Rule

404.” (Def.’s Br. at 4).

        In response to this motion, the Estate appears to assert that it will attempt to introduce

evidence regarding past alleged conduct by Quinn. The Estate asserts, without further

explanation, that it intends to offer evidence as to some prior, unspecified, incident:

        [A]llegations involving poor judgement [sic] with firearms when under high stress
        could not be more relevant here. Under Fed. R. Civ. P. 404(b)(2) allows
        admission of prior wrongful acts evidence when it directly relates to the
        allegations in the current litigation. “This evidence may be admissible for another
        purpose, such as proving motive, opportunity, intent, preparation, plan,
        knowledge, identity, absence of mistake, or lack of accident.” Id. (emphasis
        added). In this instance, the prior bad act of Defendant at issue here involves the
        exact same behaviors by Defendant (the drawing and pointing of a pistol at
        someone) under circumstances similar in that Defendant was in high-emotion,
        high-adrenaline, stress.

(Pl.’s Br. at 2).

        As this Court explained in Edgerson v. Matatall, 2014 WL 172258 (E.D. Mich. 2014) a



                                                 20
Rule 404(b) inquiry consists of three parts:

        First, the trial court must make a preliminary determination as to whether
        sufficient evidence exists that the prior act occurred. Second, the district court
        must make a determination as whether the ‘other act’ is admissible for a proper
        purpose under Rule 404(b). Third, the district court must determine whether the
        ‘other acts’ evidence is more prejudicial than probative under Rule 403.” United
        States v. Mack, 258 F.3d 548, 554 (6th Cir.2001); see also Flagg, 715 F.3d at 176.

        In United States v. Merriweather, 78 F.3d 1070 (6th Cir.1996), the Sixth Circuit
        set forth the proper procedure for a making a Rule 404(b) determination:

                Upon objection by the defendant, the proponent of the evidence,
                usually the government, should be required to identify the specific
                purpose or purposes for which the government offers the evidence
                of “other crimes, wrongs, or acts.” By so requiring, we do not
                mandate hyper technicality. It is true that whether 404(b) evidence
                is admissible for a particular purpose will sometimes be unclear
                until late in the trial because whether a fact is “in issue” often
                depends on the defendant's theory and the proofs as they develop.
                Nevertheless, the government's purpose in introducing the evidence
                must be to prove a fact that the defendant has placed, or
                conceivably will place, in issue, or a fact that the statutory elements
                obligate the government to prove.

                After requiring the proponent to identify the specific purpose for
                which the evidence is offered, the district court must determine
                whether the identified purpose, whether to prove motive or intent
                or identity some other purpose, is “material”; that is, whether it is
                “in issue” in the case. If the court finds it is, the court must then
                determine, before admitting the other acts evidence, whether the
                probative value of the evidence is substantially outweighed by the
                danger of unfair prejudice under Rule 403. If the evidence satisfies
                Rule 403, then, after receiving the evidence, the district court must
                “clearly, simply, and correctly” instruct the jury as to the specific
                purpose for which they may consider the evidence. Johnson, 27
                F.3d at 1193.

        Id. at 1076–77 (emphasis in original).

        For each 404(b) challenge, the Court must consider: 1) whether there is sufficient
        evidence the prior act occurred; 2) whether there is a proper purpose for the
        evidence; and 3) whether the evidence is more prejudicial than probative.

Id. at * 2-3.

        Here, the Estate’s response appears to indicate that it may seek to admit some evidence

                                                  21
regarding some prior conduct by Quinn, that will require a 404(b) analysis by the Court. But the

Estate’s response does not go through the analysis, or even specify the evidence it may seek to

admit at trial.

        This Court typically addresses 404(b) challenges during the court of trial. Given the

Estate’s response, the Court cannot conduct a proper 404(b) analysis as to any evidence of prior

alleged conduct by Quinn. As such, the Court shall GRANT THIS MOTION WITHOUT

PREJUDICE such that the Estate’s Counsel is precluded from offering any evidence regarding,

or making any references to, prior bad acts by Quinn. If during the course of trial, the Estate

wishes to admit such evidence, Counsel for the Estate may so advise the Court so that the Court

can conduct a proper 404(b) analysis out of the presence of the jury.

VI.     Quinn’s Motion To Preclude Evidence Of, Or References To, Unrelated Alleged
        Law Enforcement Misconduct (ECF No. 130)

        In this motion, Defendant Quinn seeks to preclude evidence or reference to alleged law

enforcement misconduct not involving him and that are unrelated to this incident. He asserts that

any other officer-involved shootings in other jurisdictions around the county are irrelevant as to

the Estate’s claim in this case. Quinn asks the Court to preclude Plaintiff’s Counsel from

referencing or producing evidence of officer-involved shootings that are unrelated to this case. In

support of his motion, Quinn asserts:

                “Unrelated allegations and incidents of police misconduct possess
        minimal—if any—probative value while carrying a great risk of prejudice to
        police officers.” Martin v. City of Chicago, No. 15-CV-04576, 2017 WL
        2908770, at *6 (N.D. Ill. July 7, 2017) (barring plaintiff from mentioning during
        trial “police misconduct unrelated to the present case, including highly publicized
        incidents such as the deaths of Michael Brown and Laquan McDonald.”).
        Therefore, many courts have excluded evidence and argument referring to
        unrelated officer involved shootings. See, e.g. Ochana v. Flores, 199 F. Supp. 2d
        817, 831 (N.D. Ill. 2002), aff’d, 347 F.3d 266 (7th Cir. 2003) (“The court finds
        that any reference to recent publicized events concerning allegations of police


                                                22
        misconduct would be unduly prejudicial, as it would distract the jury’s attention
        from the conduct at issue.”); Sturm v. Hedges, No. 114CV00848MPBRLY, 2017
        WL 11001656, at *6 (S.D. Ind. June 21, 2017) (“The Court finds that evidence of
        police conduct, which is unrelated to Officer Hedges’s case has only minimal
        probative value and is highly inflammatory and prejudicial.”).
                Here, any evidence or argument relating to unrelated officer-involved
        shootings, or to the Black Lives Matter movement or similar related issues, would
        be irrelevant, unfairly prejudicial, and improper character evidence. There is no
        claim in this case regarding nationwide police practices or training. The only
        claim left for trial in this case is whether Agent Quinn acted reasonably when he
        shot Terrance Kellom in self-defense under the particular circumstances in the
        house that day. Therefore, there is no factual or legal connection between the
        nationally reported incidents and this case. Any mention of those incidents, each
        of which has triggered strong public reactions, could only unfairly prejudice
        Agent Quinn.

(Def.’s Br. at 4-5).

        In response, Plaintiff’s Counsel asserts that he “does not intend to argue, mention, or

elicit mention of specific police shootings” he nevertheless: 1) wants “to reserve” the right to ask

the investigator in charge of this investigation why he was chosen to investigate this shooting;

and 2) asserts “the state of public opinion regarding police shootings is relevant and admissible

under the Federal Rules of Evidence.” (Pl.’s Br. at 2). Thus, it appears that Plaintiff’s Counsel

does intend to make references to other unrelated shootings by police officers, or public opinions

regarding same. He also wants to present evidence relating to why Sanchez was chosen to

investigate this shooting.

        The Court GRANTS this motion. The Court agrees with Quinn that such evidence, and

references to it, is irrelevant to the sole excessive force claim that is preceding to trial. Defendant

Quinn did not investigate the shooting and there are no claims relating to the investigation that

are proceeding to trial in this case. Why Sanchez was chosen to investigate the shooting, after it

occurred, is irrelevant as to whether or not Quinn used excessive force or acted reasonably in the

circumstances he faced prior to the shooting. Such evidence shall be PRECLUDED.


                                                  23
       In addition, any evidence of, or reference to, unrelated shootings by police officers in

other cases or jurisdictions would be irrelevant to the sole claim being presented to the jury in

this case – whether Quinn used excessive force in the particular circumstances that existed here.

Thus, the Court also PRECLUDES the Estate’s Counsel from presenting evidence of, or

referencing at trial, any unrelated shootings by police officers. That would include making

references to public opinion on movements such as “black lives matter” or “blue lives matter.”

VII.   Defendant Quinn’s Motion To Exclude Opinions Of David E. Balash (ECF No. 131)

       In this motion, Quinn seeks to exclude several opinions of the Estate’s expert, David D.

Balash, pursuant to Fed. R. Evid. 401, 403, and 702.

       The Estate wishes to have Balash testify as an expert witness at trial. Pursuant to Fed. R.

Civ. P. 26(a)(2)(B), the Estate provided Quinn with a written report that is attached to Quinn’s

motion as Exhibit 1.

       “Under Rule 26(a), a ‘report must be complete such that opposing counsel is not forced to

depose an expert in order to avoid an ambush at trial; and moreover the report must be

sufficiently complete so as to shorten or decrease the need for expert depositions and thus to

conserve resources.’” R.C. Olmstead, Inc. v. CU Interface, LLC, 606 F.3d 262, 271 (6th Cir.

2010) (citation omitted); see also Fed. R. Civ. P. 26(a)(2)(B) (noting an expert report must

contain “a complete statement of all opinions the witness will express and the basis and reasons

for them” and “the facts or data considered by the witness in forming them.”). Such expert

reports must include how and why the expert witness reached a particular opinion, “not merely

the experts’ conclusory opinions.” R.C. Olmstead, Inc., supra, at 271.

       Here, Balash’s Report includes his Curriculum Vitae and a list of prior cases in which he

has provided testimony. The portion of Balash’s Report that is specific to this case consists of


                                                 24
four pages. It begins by listing the materials that he considered, including Quinn’s statement and

the autopsy report. Balash’s Report then contains the following sections. First it contains a

section titled “Qualifications for Opinion” wherein he discusses his background and experience.

Second, it contains a section titled “Information” wherein Balash summarizes the versions of

events as reflected in Quinn’s statement and police reports. Third, it contains a section titled

“Comments and Observations” that has several bullet points including, but not limited to, the

following:

       *       Mr. Kellom suffered four (4) bullet strikes and all four are from different
               angles as well as directions. The autopsy protocol lists GSW #1 entering
               on the anterior base of the next 12 inches below the top of the head and
               travels from front to back, left to right and downward. GSW #2 enters the
               anterior left shoulder (virtually the top of the shoulder) 9 3/4 inches below
               the top of the head and 5 3/4 inches left of midline and travels left to right
               and downward. GSW #3 enters the lower right back 23 ½ inches below
               the top of the head and 6 inches right of midline (posterior) and this bullet
               travels back to front, right to left and upward where the bullet nearly exits
               the victim 22 inches below the top of the head and 2 inches right of
               midline. GSW #4 enters the lateral right thigh 38 inches above the heel
               and exits the right inguinal (inner thigh) 38 inches above the heel and exits
               the right inguinal (inner thigh as I view the photo) 37 inches above the
               heel. The wound tract is from back to front, right to left and downward.
               Agent Quinn stated that Mr. Kellom charged at him and that he fired while
               retreating and falling with Mr. Kellom falling toward him (facedown) on
               the floor. The evidence and the account of the shooting to not correlate.

       *       The fired cartridge cases are distributed throughout the living room area,
               however, there are fired cartridge cases in the hallway, bathroom and on
               one of the closet shelves as well. Did investigators determine why the
               fired cartridge cases were found in such different locations given the
               account of the shooting being offered by Agent Quinn?

       ....

       *       The blood spatter patterns observed on the walls were not explained with
               the story of how the shooting took place.

(Balash Report at Comments and Observation Section).



                                                 25
        Finally, Balash’s Report contains a section titled “Opinions and Conclusions” that states

as follows:

        Mr. Kellom was struck by four (4) fired bullets, all entering his body from four (4)
        different directions and angles making the account of the shooting given by Agent
        Quinn and other members of the team inconsistent with the evidence.

        Then, when considering the location of the fired cartridge cases as the scene,
        specifically the one in the bathroom and the one on the closet shelf, the shored
        bullet exit wound from GSW #3, the lack of any examination of the clothing for
        firearms discharge residue and the missing item #8 or the listing of what happened
        to this item requires that the version of the shooting given by Agent Quinn and
        other team members should have been to be [sic] more thoroughly examined by
        investigators in this examiner’s opinion.

        The undersigned reserves the right to modify or change any of the opinions
        expressed in this report if previously unreviewed evidence or reports become
        available for review. The undersigned also requested to actually visit the scene to
        observe firsthand the immediate area of the shooting.

(ECF No. 131-1).

        Quinn’s motion seeks to exclude the opinions of Balash under Fed. R. Evid. 401, 403 and

702. Quinn’s motion divides the opinions in the Balash Report into three categories: 1) alleged

opinions “on forensic pathology (e.g., the path of bullets through Terrance Kellom’s body)”; 2)

criticisms concerning the scope and thoroughness of the investigation following the shooting;

and 3) opinions as to “the crime scene (e.g., bullet trajectories and blood spatter analysis).”

(Def.’s Br. at 5).

        A.      Criticisms Of The Investigation Following The Shooting

        There are no claims concerning the adequacy of the post-shooting investigation

remaining in this case and Defendant Quinn played no role in conducting that investigation. Any

opinions regarding the scope or thoroughness of the investigation, that occurred after the

shooting, are irrelevant to the issue of whether Quinn used excessive force when he shot the



                                                 26
Decedent and shall be EXCLUDED under Fed. R. Evid. 401.

       B.      Balash’s Opinions On Forensic Pathology

       Quinn’s motion asserts that in his report “Balash offers several opinions on the path of

the bullets through Terrance’s body.” (Def.’s Br. at 6). Quinn asserts that “[t]hese opinions

should be excluded in their entirety as unreliable, because Mr. Balash has no training, education,

or experience to qualify him in forensic pathology.” (Id.).

       While the Estate’s response does not argue this, the Court does not believe the Balash’s

Report is offering any opinions by him as to forensic pathology. That is, Balash is not offering

any of his own opinions as to the path of the bullets through the Decedent’s body. Rather, he

appears to offer his opinion that the account of how the shooting occurred given by Quinn (that

Quinn shot the Decedent while Quinn was retreating and the Decedent fell towards him with his

face towards the floor) is not consistent with the crime scene evidence. In support of that

opinion, Balash notes, as the facts considered by him that support that opinion, the statements in

the autopsy report (that was authored by a forensic pathologist) as to the path the four bullets

took through the Decedent’s body.

       As Balash is not seeking to offer any of his own opinions as to the paths the bullets took

through the Decedent’s body, it appears unnecessary for the Court to exclude any such “expert

opinions” by Balash.

       C.      Comments On The Crime Scene

       That leaves the final category of Balash’s expert opinions, those that relate to the crime

scene. Quinn’s motion asserts that Balash’s opinions about the crime scene should be limited to

those expressly stated in his report. (Def.’s Br. at 10). Quinn assert that:

       In this case, Mr. Balash should be limited to testifying that the shell casings were


                                                 27
        distributed around the house, and that there was blood spatter patterns on the
        walls. (See Ex. 1, P. 16, second and third bullet points). Mr. Balash should not be
        permitted to explain the relevance of the locations of the shell casings or the blood
        spatter patterns, (see id.), and he should not be permitted to answer his own
        question posed: “Did investigators determine why the fired cartridge cases were
        found in such different locations. . .”, because he offered no opinions on those
        issues in his report. (See id.).

(Def.’s Br. at 12).

        The Court finds that is placing form over substance. Balash’s Report opines that Quinn’s

version of the how the shooting occurred is inconsistent with the crime scene evidence.

Although the second bullet point in his report is phrased as a question, and also infers the

investigation was inadequate, the Court believes it also gave Defense Counsel notice that Balash

is of the opinion that Quinn’s account of how the shooting occurred is inconsistent with the

crime scene evidence because there would not have been fired cartridges in other areas of the

house if it occurred as Quinn says it did.

        It is similarly apparent from his Report that Balash is of the opinion that the blood

spatters are inconsistent with Quinn’s version of how the shooting occurred. (“The blood spatter

patterns observed on the walls were not explained with the story of how the shooting took

place.”). The Court agrees with Quinn, however, that the report does not explain, in any way,

even in the form of question, why or how the blood patterns are inconsistent with Quinn’s

version of how the shooting occurred. As such, the Court concludes that Balash should be

precluded from offering that opinion at trial or explaining the relevance of the blood spatter

patterns that were found at the scene.

IX.     Defendant Quinn’s Motion To Preclude Reference To Dismissed Or Unpled Claims
        (ECF No. 133)

        Again, the dismissed claims, previously asserted by the Estate and the Decedent’s



                                                 28
relatives in this case, include: 1) excessive force claims against Eaton and Fitzgerald under

Bivens and § 1983; 2) conspiracy claims under § 1985 and Bivens; 3) a wrongful death claim

under Michigan law; 4) a claim for intentional infliction of emotional distress under Michigan

law; 5) a Steagald claim, asserting that the officers’ entry into the home was unlawful; and 6) a

Monell municipal liability claim. In the now-dismissed conspiracy counts, the Plaintiffs asserted

that the Defendants conspired to cover up the facts and circumstances surrounding the shooting.

        In this motion, Quinn asks the Court “to bar plaintiff, former plaintiffs, and their counsel

from offering evidence or statements about unpled or previously-dismissed claims” pursuant to

Fed. R. Evid. 401, 402, and 403. His motion states: “Earlier in this litigation, plaintiff and

former plaintiffs had asserted claims alleging that other law enforcement officers and Agent

Quinn unlawfully entered the home of Kevin Kellom, as well as claims that other law

enforcement officers conspired to fabricate evidence. The Court dismissed those claims prior to

trial. Accordingly, evidence or argument relating to those claims is not relevant to the sole

remaining issue for trial and is likely to unfairly prejudice Agent Quinn, cause undue delay, and

confuse the jury.” (Def.’s Br. at 1).

        In response, the Estate asserts it “does not intend to argue that there was a legal

conspiracy against Terrance Kellom. What Plaintiff intends to argue, and must be allowed to

argue, is that there was a perfunctory and perhaps wilfully negligent homicide investigation . . .”

(Pl.’s Br. at 4).5

        The adequacy of the state and federal criminal investigations that occurred after the

shooting, and the conclusions reached in those investigations, is not relevant as to the sole



        5
        While the Estate’s brief appeared to argue otherwise, at the hearing, Counsel for the
Estate agreed that no evidence regarding the dismissed Steagald claim would be relevant at trial.

                                                 29
excessive force claim that is proceeding to trial.

       This motion is GRANTED and Counsel for the Estate may not make reference to any

dismissed claims. And again, Counsel for the Estate may not present evidence, or make any

statements or assertions, regarding the adequacy of the investigation that occurred after the

shooting.

                                   CONCLUSION & ORDER

       For the reasons explained above, the Court ORDERS that:

       1)      Although no ruling is necessary at this time as to evidence of the
               Decedent’s drug use or relationship with Ms. Jones, the Estate’s motions
               filed as ECF Number 135 and 136 are DENIED in all other respects;

       2)      The Estate’s Motion to Prohibit Quinn from using Media Footage (ECF
               No. 137) is DENIED WITHOUT PREJUDICE. If Quinn seeks to
               introduce such videos as impeachment evidence at trial, Plaintiff may raise
               a particularized 403 objection that will be considered by the Court;

       3)      No rulings are necessary as to the Estate’s motions filed as ECF No. 138
               and 139 because Quinn does not currently plan to reference Teria
               Kellom’s learning disability, or Nelda Kellom’s bankruptcy, at trial but
               reserves the right to address those issues if the Estate opens the door to
               them;

       4)      Defendant Quinn’s motion filed as ECF No. 132 is GRANTED IN PART
               AND DENIED IN PART. The motion is GRANTED to the extent that the
               Estate does not object to the introduction of Quinn’s Exhibits DTX-6
               through DTX-11. The motion is DENIED in all other respects;

       5)      Quinn’s Motion Regarding Previous Assertion of Fifth Amendment Rights
               (ECF No. 134) is GRANTED and Plaintiff’s Counsel is precluded from
               arguing or implying at trial that Quinn should have been interviewed
               during the criminal investigations;

       6)      Quinn’s Motion To Preclude Prior Alleged Wrongful Acts By Him (ECF
               No. 129) is GRANTED WITHOUT PREJUDICE. Counsel for the Estate
               is currently precluded from offering evidence regarding, or making any
               references to, prior bad acts by Quinn. However, if during the course of
               trial, the Estate wishes to admit such evidence for a proper purpose under
               Fed. R. Evid. 404(b), Counsel for the Estate may so advise the Court so
               that the Court may conduct a proper 404(b) analysis out of the presence of

                                                 30
               the jury;

       7)      Quinn’s Motion to Preclude Evidence Of, Or References To, Unrelated
               Alleged Law Enforcement Misconduct (ECF No. 130) is GRANTED;

       8)      Quinn’s Motion To Exclude Opinions Of David E. Balash (ECF No. 131)
               is GRANTED IN PART AND DENIED IN PART. The motion is
               GRANTED to the extent that: 1) Balash may not offer any opinions
               regarding the scope or thoroughness of the criminal investigations of the
               shooting; and 2) Balash may not offer opinions as to the blood spatters.
               The motion is DENIED to the extent that Balash may offer opinions, as set
               forth in his report, that Quinn’s account of how the shooting occurred is
               inconsistent with the crime scene evidence because of the location of the
               fired cartridges;

       9)      Quinn’s Motion to Preclude References To Dismissed Or Unpled Claims
               (ECF No. 133) is GRANTED.


       IT IS FURTHER ORDERED that, within seven days of this Opinion & Order, each party

shall submit a revised theory of its case, given the above rulings.

       IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge


Dated: September 4, 2019




                                                 31
